Citation Nr: 1633047	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  05-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for spondylosis L1-S1 and facet arthritis L5-S1.

2.  Entitlement to an initial compensable rating for right lower extremity radiculopathy prior to June 23, 2014, and a rating higher than 10 percent thereafter.

3.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to June 23, 2014, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which increased the assigned rating for the Veteran's spondylosis L1-S1 and facet arthritis L5-S1 (low back disability) from 10 percent to 20 percent effective April 24, 2007.

The Veteran testified at a September 2010 Travel Board hearing before a Veterans Law Judge (VLJ) who has since left the Board.  In July 2014, the Veteran declined the opportunity to appear at another hearing before a different VLJ.

This matter was previously remanded by the Board in December 2009, February 2011, September 2014, and July 2015 for additional development.

In March 2015, the RO granted service connection for left leg radiculopathy and right leg radiculopathy, assigning each condition a 10 percent rating effective from June 23, 2014.  These awards were granted pursuant to a separate claim filed by the Veteran, and he has not perfected an appeal to the Board regarding either the assigned evaluations or effective dates.  Nevertheless, the rating criteria used to evaluate the Veteran's low back disability on appeal specifically allow for separate ratings for associated neurologic abnormalities, and therefore his ratings for radiculopathy are part and parcel of his current appeal.



FINDINGS OF FACT

1.  Prior to May 17, 2012, forward flexion of the lumbar spine was limited by pain to 30 degrees or less; from that date, forward flexion was greater than 30 degrees.

2.  Prior to June 23, 2014, mild incomplete paralysis of the sciatic nerve was not demonstrated in either lower extremity; from that date, moderate incomplete paralysis was not demonstrated in either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for spondylosis L1-S1 and facet arthritis L5-S1 have been met prior to May 17, 2012; from that date, the criteria for a rating higher than 20 percent have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 

2.  The criteria for an initial rating higher than 10 percent for right lower extremity radiculopathy from June 23, 2014, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial rating higher than 10 percent for left lower extremity radiculopathy from June 23, 2014, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Lumbar Spine

The Veteran's low back disability is currently assigned a 20 percent rating under Diagnostic Code 5237, which is part of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Notably, he was assigned a 100 percent rating for his condition under the provisions of 38 C.F.R. § 4.30 from January 12, 2011, through July 31, 2011, and therefore this period will not be further discussed and will not be included in the rating assigned below.

Under the General Rating Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the thoracolumbar spine.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, a higher 40 percent rating is warranted prior to May 17, 2012.  VA treatment records from May 2007 reflect forward flexion of 90 degrees.  However, a November 2007 VA examination recorded flexion of only 50 degrees, with the onset of pain at 30 degrees.  The examiner noted that pain following repetitive testing limited joint function by a further 5 degrees.  In light of the Veteran's report during the examination that he experiences constant pain, and that such pain can be elicited by activity or occur on its own, the onset of pain at 30 degrees is generally consistent with a level of impairment contemplated by a 40 percent rating.  A December 2011 VA examination noted forward flexion of only 10 degrees, which is also consistent with the 40 percent rating.

An even higher 50 percent rating is not warranted prior to May 17, 2012, as unfavorable ankylosis of the lumbar spine has not been demonstrated.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

In this case, not only has general ankylosis not been demonstrated, but none of the above-listed manifestations of unfavorable ankylosis are present, and therefore a higher 50 percent rating is not appropriate prior to May 17, 2012.

From May 17, 2012, a rating higher than the currently assigned 20 percent is not warranted.  Private treatment records from that date, as well as additional records from September 2012, reflect normal range of motion of the lumbar spine.  A March 2015 VA examination also noted forward flexion of 75 degrees.  Although pain was present with flexion, there was no change in range of motion following repetitive testing, and there was no indication that the Veteran's functional impairment was otherwise consistent with forward flexion of 30 degrees or less.

As noted earlier, the General Rating Formula also contemplates separate ratings for associated neurologic abnormalities.  However, aside from the lower extremity radiculopathy discussed below, the Veteran has not experienced any such abnormalities.  There is no indication of urinary incontinence during the appeal period.  While April 2010 VA records show the Veteran reported episodes of fecal incontinence, this was generally attributed to radiation proctitis associated with his treatment for prostate cancer.

Finally, the Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, such a rating requires incapacitating episodes, which are defined under Note (1) of this formula as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not show that the Veteran has been prescribed bed rest at any time during the appeal period.  Therefore, a rating under this formula is not appropriate.

In sum, a higher 40 percent rating is warranted prior to May 17, 2012, exclusive of the temporary 100 percent rating in effect from January 12, 2011, through July 31, 2011.  From May 17, 2012, a rating higher than 20 percent is not appropriate.  In evaluating the Veteran's disability, the Board acknowledges the Veteran's identification of several x-rays, MRIs, and other imaging tests conducted during the appeal period.  However, as seen above, the rating criteria used to evaluate his lumbar spine condition are based primarily on limitation of motion of the spine, rather than abnormalities presented during imaging.

B.  Radiculopathy

Service connection for left leg radiculopathy and right leg radiculopathy was granted during the pendency of this appeal.  Each condition was assigned a 10 percent rating effective from June 23, 2014.  Therefore, the Board will consider whether a compensable rating was warranted prior to that date, and whether a higher rating is appropriate from that date forward.

The Veteran's radiculopathy is rated under Diagnostic Code 8520, which provides ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In this case, the Board finds that the evidence does not warrant a compensable rating for radiculopathy prior to June 23, 2014.  Although there are subjective reports of pain and numbness during this period, the objective findings pertaining to radiculopathy are minimal.  VA records dated May 2007 noted Achilles reflexes of 1+ (patellar reflexes were 2+, i.e., normal).  Otherwise, strength and sensation were normal.  A November 2007 VA examination and November 2008 private records documented normal strength, sensation, and reflexes. 

In April 2009, the Veteran had some numbness across the toes during one visit and reflexes of 3+ during another, when sensation and strength were normal).  A December 2011 VA examination recorded normal strength, sensation, and reflexes.  Private records from May 2012 and November 2012 document reflexes of 1+, along with normal motor strength and sensation.  A June 3, 2014, VA examination documented normal strength, sensation, and reflexes.

In sum, prior to June 23, 2014, the evidence indicates generally normal neurologic function in the lower extremities.  Motor strength was never diminished, and numbness was only documented once in April 2009.  Otherwise, the Veteran's radiculopathy was manifested by intermittently diminished reflexes.  Collectively, these findings do not correspond to a "mild" level of incomplete paralysis as contemplated by Diagnostic Code 8520.

From June 23, 2014, ratings higher than 10 percent are not warranted.  In September 2014, strength was noted to be only 3/5.  A March 2015 VA examiner noted reflexes of 1+ and plantar flexion strength of 4/5 in the left leg, as well as mild paresthesias and numbness.  In the right leg, the examiner noted reflexes of 1+, decreased sensation in the right upper thigh and right lower leg, and mild paresthesias and numbness.  The examiner classified this level of impairment as mild sciatic radiculopathy for both legs.

In many instances, however, the Veteran's radiculopathy was manifested only by diminished reflexes, with normal strength and sensation.  Such findings were recorded in VA records from July 2014, October 2014, December 2014, May 2015, and July 2015.

Collectively, these findings do not reflect a "moderate" level of incomplete paralysis.  The March 2015 VA examination findings represent the most severe impairment during the appeal period.  Unlike any instance prior to June 23, 2014, the examiner documented at least two manifestations of radiculopathy to be present concurrently.  In the left leg, both strength and reflexes were impaired.  In the right leg, both sensation and reflexes were impaired.  However, the examiner classified both legs as having mild radiculopathy.  Although this statement is not dispositive with respect to the rating criteria, it is nonetheless probative in determining the overall level of impairment, and when viewed alongside the other evidence generated after June 23, 2014, does not correspond to a "moderate" level of impairment.  Therefore, a higher 20 percent rating for left leg or right leg radiculopathy is not appropriate.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected low back disability or associated radiculopathy that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, range of motion, neurologic deficits) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected low back disability or associated radiculopathy that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2007 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's low back disability and associated neurologic abnormalities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

In light of the above development, the Board's prior remand directives have been substantially complied with.


ORDER

A 40 percent rating for spondylosis L1-S1 and facet arthritis L5-S1 is granted prior to May 17, 2012; a rating higher than 20 percent from that date is denied.

An initial rating higher than 10 percent for right lower extremity radiculopathy from June 23, 2014, is denied.

An initial rating higher than 10 percent for left lower extremity radiculopathy from June 23, 2014, is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


